Grant, J.
I concur in the opinion of the Chief Justice, except in one point. Under the title to the act, I do not think it competent to confer upon one member of the board the powers which the title to the act clearly indicates are to be conferred upon the board itself. A board cannot be composed of one individual; neither can it meet in three places at the same time. The title to the act provides alone for a board. It does not even hint that one *500member of it is to be clothed with the extraordinary power to superintend the assessment rolls, to set them aside and make new ones, and that his action is to be final. A quorum of any board is necessary to enable it to do business and to act. Under section 152 each member of the board in fact constitutes the board, and so it may be in session in three different places at the same time. That each member of the board may make an independent investigation may be safely granted. He may gather information upon which the board may act. So the secretary, under the order of the board, may probably collect information for the benefit of the board. The secretary is required to keep a record of the proceedings of the board. How can he keep the proceedings of the board when it is split up into three, each member acting for himself ? The act is a long one, and there is nothing in the title, in my judgment, to indicate that such an extraordinary power was to be vested in each member, of the board.' Nor is it necessary in order to carry out the purpose of the act. The duties of the board are clearly defined, and the duties imposed upon it can be clearly performed with the power intended to be conferred upon each member eliminated. I think it can safely be said, therefore, that the act may stand notwithstanding the elimination of the power conferred upon the members individually. I cannot yield my assent to the holding that, under a title to create a board, each individual thereof can be clothed with the power to perform all its functions without consultation with, approval, and action of the members as a board.
I regret that there has not been more time to examine the important questions involved, and that the necessity of a speedy determination is considered of such importance as to require haste in reaching a conclusion.